DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paravisi et al. (US 6644444).
Re claim 1, Paravisi et al. disclose a pad liner for a brake apparatus, comprising: a pad liner body (42) disposed between a plurality of pin members (38); pad liner support parts (420) extending from two opposing ends of the pad liner body, respectively, and configured to support the plurality of pin members, respectively; a pad liner return part (421 – right) connected to the pad liner body so as to press a first brake pad (35 – right), and brought into contact with the first brake pad so as to provide an elastic restoring force when a brake pedal is released, such that the first brake pad is returned to original state; and a pad liner extension (421 - left) part connected to the pad liner body, and brought into contact with a second brake pad (35 - left) so as to press the second brake pad. (Fig. 3)

Re claim 8, Paravisi et al. disclose wherein each of the pad liner support parts (420) comprises: a pad liner support body extending from one of the two opposing ends of the pad liner body and bent toward the respective pin member, and configured to support the respective pin member (38); and a pad liner mounting part (44) extending from the pad liner support body, bent toward the respective pin member, and brought into contact with the respective pin member.  In Figure 3, the end 44 appears to extend from spring 420 and go around the support pins from below.  See column 4, lines 35-40 which describe wherein the ends of the spring extend beneath the two support pins.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a second pad liner return part extending from the first pad liner return part and bent toward a first friction member of the first brake pad, and brought into contact with the first back plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko et al. and DE ‘674 teach similar pad liners for brake apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWAugust 9, 2022